Citation Nr: 0308828	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  98-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for schizophrenia for the period from December 27, 
1984 to October 18, 1994.

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for schizophrenia for the period from October 
19, 1994 through February 24, 1997.

3.  Entitlement to an initial disability evaluation in excess 
of 70 percent from February 25, 1997.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming (RO) which granted service connection for 
schizophrenia and assigned a noncompensable disability 
evaluation from December 27, 1984, a 10 percent disability 
evaluation from October 19, 1994, and a 50 percent disability 
evaluation from February 25, 1997.  The veteran's claims file 
was subsequently transferred to the Wichita, Kansas RO.

The veteran's claims were previously before the Board in 
December 2000.  At that time, the Board continued the 
noncompensable disability evaluation for the veteran's 
schizophrenia for the period from December 27, 1984 to 
October 18, 1994, increased the veteran's disability 
evaluation to 50 percent for the period from October 19, 1994 
to February 24, 1997, and increased the veteran's disability 
evaluation to 70 percent for the period from February 25, 
1997.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).   In September 2002, 
the Court vacated the December 2000 Board decision with 
respect to the first three issues presently on appeal, and 
remanded the matter back to the Board for development 
consistent with the Joint Motion to Vacate in Part and Remand 
(Motion).  Of particular relevance, the Motion stated that 
the Board failed to consider Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc order) with regard to the veteran's 
schizophrenia symptomatology and his alcoholism; that the 
Board failed to consider both former and current version of 
the regulations pertaining to mental disorders for all of the 
relevant time periods; and that the Board failed to 
adjudicate the veteran's claim for TDIU. Therefore, the Court 
concluded that a remand was warranted for consideration of 
the aforementioned matters and in order to provide the Board 
an opportunity to readjudicate the veteran's claims for 
increased disability evaluations.  


REMAND

The veteran essentially contends that the current disability 
evaluation assigned for his schizophrenia does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that his disability should be evaluated as 
100 percent disabling.  The veteran also claims that his 
alcohol abuse was a symptom of his schizophrenia, because he 
"self-medicate[d]."  Likewise, the Board notes that the 
veteran appears to have recently raised the issue of service 
connection for alcohol abuse, as secondary to the veteran's 
service-connected schizophrenia.  In addition, the veteran 
claims that he is entitled to a total disability evaluation 
based on individual unemployability as a result of his 
service-connected schizophrenia.  A review of the record 
leads the Board to conclude that additional development is 
needed in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to make a decision on the veteran's claims at 
this time.

A preliminary review of the record discloses that the veteran 
claims entitlement to secondary service connection for 
alcohol abuse in connection with his schizophrenia.  The 
Board finds that the veteran's claim of service connection 
for alcohol abuse is inextricably intertwined with the 
veteran's claim for an increased rating for his service-
connected schizophrenia, because both claims involve the 
symptomatology and manifestations of the veteran's 
schizophrenia, and because the veteran has also claimed his 
alcohol abuse is a symptom of his schizophrenia.  The Board 
acknowledges that the veteran's claim for service connection 
for alcohol abuse was previously denied in a March 1998 
rating decision, but notes that the veteran raised the issue 
in a May 2000 statement and that the issue was raised on the 
veteran's behalf in the September 2002 Motion.  As such, the 
Board finds that the issue of service connection for alcohol 
abuse raises questions as to the parameters of the veteran's 
disability and is inextricably intertwined with the issue of 
an increased disability evaluation for the veteran's service-
connected schizophrenia.  Therefore, the Board may not 
properly review the veteran's claim for an increased 
disability evaluation for his schizophrenia until the RO 
develops and adjudicates the veteran's claim of entitlement 
to service connection for alcohol abuse as secondary to the 
veteran's service-connected schizophrenia.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Additionally, the Board finds that it would be helpful in 
this case to afford the veteran an additional VA examination.  
The Board observes that the veteran was most recently 
afforded a VA examination in January 1998 in connection with 
his claim for an increased disability evaluation for his 
schizophrenia, and that a report of that examination is 
associated with the veteran's claims file.  Nevertheless, the 
examination report does not include the clinical findings 
necessary to evaluate the veteran's schizophrenia under the 
Schedule for Rating Disabilities, and more specifically, 
under both the former and current versions of the rating 
criteria.  See 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9203 (2001).  

Additionally, the VA examination reports and VA treatment 
records create a question as to the veteran's disability 
picture.  The veteran's 1984 private medical records and 1985 
VA examination report show that the veteran was diagnosed 
solely with alcohol dependence and chronic alcohol and drug 
abuse, but July 1989 to March 1990 VA records show treatment 
for both schizophrenia and alcohol abuse.  In this regard, 
the Board notes that hospitalization records from August to 
September 1989 indicate that the veteran's symptomatology may 
have been due to his alcohol intake versus his schizophrenia, 
but that a clear diagnosis was not possible.  Likewise, the 
veteran's March 1997 VA examination report provided an Axis I 
diagnosis of alcohol dependence and alcohol psychosis and an 
Axis II diagnosis of a mixed personality disorder with 
schizotypal and schizoid features.  A global assessment of 
functioning (GAF) score of 40 was assigned for the veteran's 
alcohol dependence, but was otherwise a 45.  The VA examiner 
attributed the veteran's psychotic symptoms to an alcohol 
induced psychosis and stated that the veteran did not have 
schizophrenia, while January 1998 VA examination reports 
indicate that the veteran's alcoholism was a co-existing 
disability, in that Axis I diagnoses were paranoid 
schizophrenia with mixed psychotic symptoms and alcohol abuse 
and dependence.  These reports also attempted to 
differentiate the veteran's symptomatology and GAF scores.  
However, none of the VA examination reports attempted to 
reconcile the veteran's long history of alcohol abuse and his 
long history of psychotic symptoms in an effort to accurately 
evaluate the manifestations and extent of the veteran's 
symptomatology since his service, and in order to determine 
whether the veteran's alcohol abuse was a function of his 
schizophrenia symptomatology.  In short, it is unclear from 
the evidence of record whether the veteran's GAF scores and 
symptomatology are manifestations attributed to his 
schizophrenia or to his alcohol abuse.  The Board cannot 
render an informed decision concerning the level of 
disability caused by the veteran's service-connected 
psychiatric disability in the absence of specific medical 
information regarding coexisting nonservice-connected 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  

Moreover, the medical evidence of record is ambiguous as to 
whether the veteran's alcohol abuse is related to or separate 
and distinct from the veteran's service-connected 
schizophrenia.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001) (en 
banc order) (A veteran can receive compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his or her service-connected disability, but 
VA is to determine whether alcohol or drug abuse was caused 
by the service-connected disability).  As such, the Board 
finds that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity of the veteran's 
schizophrenia symptomatology and its manifestations, and to 
clarify the GAF scores assigned to the veteran's service-
connected schizophrenia.  See 38 U.S.C.A. § 5103A(c); 66 Fed. 
Reg. 45,630 (Aug. 20, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Furthermore, the Board notes that the veteran has raised a 
claim of entitlement to TDIU based on his service-connected 
schizophrenia.  The Board finds that the issue of an 
increased disability evaluation for schizophrenia raises 
questions as to the parameters of the veteran's disability 
and is inextricably intertwined with the issue of entitlement 
to TDIU.  Therefore, the Board may not properly review the 
veteran's claim for entitlement to TDIU until the RO develops 
and adjudicates the veteran's claim of entitlement to an 
increased disability evaluation for schizophrenia.  See 
Harris, supra.   

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

2.  After the development requested above 
has been completed, the veteran should be 
afforded a psychiatric examination by a 
psychiatrist to ascertain the severity 
and manifestations of his schizophrenia.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is also requested to report 
complaints and clinical findings in 
detail, and to clinically correlate the 
veteran's complaints and findings to each 
diagnosed disorder and with the pertinent 
schedular criteria, including both the 
former and current versions of 38 C.F.R. 
§§ 4.125- 4.132, Diagnostic Code 9203 
(1996 & 2002).  The examiner must also 
specify which disorders or manifestations 
are causally or etiologically related to 
the veteran's service-connected 
schizophrenia.  Specifically, the 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination, clarify 
the diagnoses with regard to the 
veteran's schizophrenia and alcohol 
abuse, including whether the veteran's 
alcohol abuse is a separate disability or 
a symptom of the veteran's service-
connected schizophrenia.  In addition, 
the examiner should offer an opinion as 
to whether the veteran's alcohol abuse is 
related in any way to his schizophrenia.  
The examiner is also requested to review 
the veteran's records with a view towards 
assessing the extent and severity of the 
veteran's service-connected 
schizophrenia.  The examiner should also 
assign an Axis V diagnosis (Global 
Assessment of Functioning Scale score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Psychiatric Disorders, and 
explain what the assigned score 
represents.  If possible, the examiner 
should specify the individual periods of 
time for each GAF score, preferably 
annual, between December 1984 and the 
present, including all significant 
variations.   The examiner is requested 
to provide a complete rationale for all 
opinions offered.  Since it is important 
"that each disability be reviewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be available to the examiner for review 
in connection with the examination. 

3.  CONTEMPORANEOUSLY, advise the veteran 
that a VA examination is necessary 
because the private evaluations of record 
do not report the clinical findings 
necessary to evaluate the veteran's 
schizophrenia, as the applicable 
schedular criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9203 are not fully 
addressed.   The veteran MUST also be 
advised that his failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  When 
a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim or a claim for increase, 
the claim shall be disallowed.  See 
38 C.F.R. § 3.655(b).

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
adjudicate the inextricably intertwined 
issues of an increased disability 
evaluation for schizophrenia and 
entitlement to TDIU.  The veteran and his 
representative should be provided 
appropriate notice thereof, with 
appellate rights.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




